Case 2:18-cv-09324-SDW-ESK Document 209 Filed 08/31/21 Page 1 of 31 PageID: 5129




NOT FOR PUBLICATION


                                  UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEW JERSEY


      LOUIS D. DESSOURCES,

                             Plaintiff,                            Civil Action No: 18-09324 (SDW)(ESK)

      v.                                                           OPINION
      DENNIS MANNING, et al.,                                      August 31, 2021
                             Defendants.



  WIGENTON, District Judge.

           Before this Court is Plaintiff’s appeal (D.E 192-3) of Magistrate Judge Edward S. Kiel’s

  (“Judge Kiel”) April 8, 2021 Order (the “Order”) denying Plaintiff’s request for default against

  Defendant Orange Township (“Defendant Orange”) (D.E. 187), as well as five separate motions

  for summary judgment (collectively, the “Motions”), brought pursuant to Federal Rule of Civil

  Procedure (“Rule”) 56. The following Defendants bring Motions: (1) Odabro African Restaurant

  and Lounge, Inc. (“Odabro”) (D.E. 148); (2) Denise Banks (“Officer Banks”) (D.E. 156); (3)

  Richard Adrienzen (“Officer Adrienzen”), Milton Mendoza (“Officer Mendoza”), and Rudolph

  Simmonds (“Officer Simmonds”) (collectively the “Walgreens Officers”) (D.E. 157); (4)

  Defendant Orange (D.E. 174); and (5) Quentan Boyd (“Officer Boyd”), Raymond Hamm (“Officer

  Hamm”), and Rennie Wilson (“Officer Wilson”) (collectively, the “Odabro Officers”) (D.E. 177).1

  Each moving Defendant requests summary judgment on the claims asserted in Plaintiff Louis D.


  1
   Plaintiff repeatedly misspells Officer Adrienzen’s name. (See, e.g., D.E. 91 (“Compl.”), at 36 (“Addrienzen”); D.E.
  183-3 at 19 (“Adrienza”).) For clarity, this Opinion refers to Defendant as “Adrienzen.” Defendant Odabro is also
  misnamed as “Defendant Odabro Lounge 8 Bar” in the operative complaint’s caption. (Compl.)

                                                           1
Case 2:18-cv-09324-SDW-ESK Document 209 Filed 08/31/21 Page 2 of 31 PageID: 5130




  Dessources’ (“Plaintiff”) Third Amended Complaint (“TAC”) (D.E. 91). Jurisdiction is proper

  pursuant to 28 U.S.C. § 1331 and § 1367(a). Venue is proper pursuant to 28 U.S.C. § 1391. This

  opinion is issued without oral argument pursuant to Rule 78. For the reasons stated herein, the

  Order is AFFIRMED and the Motions are GRANTED.

      I.       BACKGROUND 2

           Plaintiff is a resident of Orange, New Jersey. (Compl. 1.) Odabro is a bar and lounge

  located in Orange, New Jersey. (Id. at 7.) Officer Banks, the Odabro Officers, and the Walgreens

  Officers (collectively, the “Officer Defendants”) are police officers employed by the Orange Police

  Department. (Id. at 3, ¶ 2; 6, ¶ 11.) Defendant Orange 3 is a municipality in Essex County, New

  Jersey. (Id. at 1.)




  2
   As an initial matter, the TAC is poorly pleaded. (See generally Compl.) It presents a rambling narrative of multiple
  disparate events with little chronological structure, numerous spelling errors, and abbreviations that are inappropriate
  for a counseled filing. (Id.) The same is true of Plaintiff’s filings in opposition. (See D.E. 183; D.E. 188.)
  Because Plaintiff “lumps all his allegations of constitutional violations” together as a “shotgun pleading,” “without
  connecting the facts with respect to specific actors to the alleged violations,” it is challenging to determine whether
  each individual claim is supported by the record. McCarthy v. Cty. of Bucks, Civ. No. 08-1123, 2008 WL 5187889,
  at *4 n.6 (E.D. Pa. Dec. 8, 2008); see also Gov’t Employees Ins. Co. v. Pennsauken Spine & Rehab P.C., Civ. No. 17-
  11727, 2018 WL 3727369, at *3 (D.N.J. Aug. 6, 2018) (“shotgun pleadings” “flout” Rule 8). Counsel has submitted
  filings of a similar nature in unrelated matters in this District. See, e.g., Chavarria v. New Jersey, Civ. No. 18-14971,
  2020 WL 7586946, at *2 (D.N.J. Dec. 22, 2020); Hazzard v. Harvey, Civ. No. 05-617, 2005 WL 8176064, at *2
  (D.N.J. July 8, 2005).
  The filing history for this case is also convoluted because Plaintiff’s counsel has failed to comply with prior orders or
  adhere to court rules. (See, e.g., D.E. 178, ¶ 17; D.E. 180 at 2.) For example, Plaintiff’s counsel has filed multiple
  deficient statements of facts that violate the Local Rules. See L. Civ. R. 56.1(a). Where citations exist, they refer
  back to other statements or certifications without specifying docket entry numbers. (See, e.g., D.E. 183-2; D.E. 183-
  6.) This labyrinth of procedurally flawed ECF filings is an independent ground for dismissal. See Albrecht v. Pinto,
  Civ. No. 08-1103, 2009 WL 3242127, at *3 (D.N.J. Oct. 7, 2009). However, “for the sake of completeness,” this
  Court will assess the claims’ merits. Id.
  3
     Claims alleged against the Orange Police Department, (see Compl. 3), will be read as alleged against Defendant
  Orange. See Eubanks v. Young Women’s Christian Ass’n, Civ. No. 13-2050, 2013 WL 4781033, at *4 (M.D. Pa. Sept.
  5, 2013) (police departments are “agent[s] of the municipality”).

                                                             2
Case 2:18-cv-09324-SDW-ESK Document 209 Filed 08/31/21 Page 3 of 31 PageID: 5131




               a. Odabro Incident
           The bulk of the TAC involves a series of events stemming from an armed dispute between

  Plaintiff and Defendants Shahid Webb (“Defendant Webb”) and Dennis Manning (“Defendant

  Manning”) (collectively, the “Security Guards”), who both worked security at Odabro (the

  “Odabro Incident”). (See Compl.) In or around early 2017, Plaintiff worked as a guard for an

  agency called “24/7 Security” and was authorized to carry a gun while working at job sites listed

  on his permit, or when traveling directly to and from work. 4 (2019 Dep. 17:6–25, 19:18–22; D.E.

  183-10, ¶¶ 1–2.)

           On some unspecified date prior to May 15, 2017, Plaintiff “had an altercation” with the

  Security Guards. (Compl. 7, ¶ 2; D.E. 183-10, ¶ 3.) Plaintiff met Defendant Webb for the first

  time during this incident. (2019 Dep. 39:6–22.) Plaintiff was already acquainted with Defendant

  Manning because they had previously worked together in security guard roles. (Id. 35:9–17.)

           On May 15, 2017, Plaintiff left a security shift wearing his uniform with his gun visible in

  a holster and arrived at Odabro. (Id. 56:19–57:23 (testifying that he intended to pick up his brother

  and arrived at roughly 1 or 2 A.M.), 60:17–22; D.E. 174-10, Aug. 14, 2020 Louis Dessources

  Dep. 5 (“2020 Dep.”), 20:9–24.) Plaintiff entered the bar and was inside for at least an hour, at

  which time a fight broke out and patrons exited. (2020 Dep. 23:3–24:24; D.E. 183-10, ¶ 6(h); D.E.

  189-1, Ex. 1, Nov. 9, 2020 Shahid Webb Dep. (“Webb Dep.”), 12:17–23, 15:13–23 (noticing

  Plaintiff’s gun as he exited and commenting, “How did he get in with his weapon[?]”).)




  4
    Plaintiff does not dispute that his handgun permit, authorized by New Jersey Superior Court Judge Alfonse J. Cifelli
  (the “Cifelli Order”), did not list Odabro as an authorized location. (D.E. 174-1 at 14; D.E. 174-6, Ex. C; D.E. 174-9,
  Aug. 29, 2019 Louis Dessources Dep. (“2019 Dep.”), 122:11–24, 125:20–22, 130:11–12.) Plaintiff argues, however,
  that it was appropriate for him to stop at the bar with his gun because he was on the way home. (2019 Dep. 94:1-4.)
  5
   Both of Plaintiff’s depositions include speaking objections, witness coaching, and interruptions. (See, e.g., 2019
  Dep. 23:20–22, 61:12–18, 136:18–25, 151:21–152:8; 2020 Dep. 45:21–24, 62:1–11 (counsel interrupting deposition
  because he needed to “argue a case” that he was “just finding out about”), 63:19–22.)

                                                            3
Case 2:18-cv-09324-SDW-ESK Document 209 Filed 08/31/21 Page 4 of 31 PageID: 5132




             According to a police report from that night, a call came in reporting a “quarrel” that

  escalated into Plaintiff “threatening” a guard with a “weapon.” (D.E. 174-7, Ex. D, 4–5, 7; but see

  D.E. 183-6, ¶ 7.) The report states that Defendant Webb “got into a confrontation” with Plaintiff

  because of his uniform and weapon, which Plaintiff had previously been told were not allowed in

  the bar. (D.E. 174-7, Ex. D, 7; Webb Dep. 14:6–23 (describing Plaintiff’s history of attempting to

  enter the bar while armed).) During the ensuing altercation, Defendant Webb grabbed and punched

  Plaintiff. (Compl., 9 ¶ 10; but see Webb Dep. 16:1–17:4.) At some point, Defendant Manning

  joined the fray and began choking Plaintiff. (D.E. 183-10, 13 ¶ 6.) Plaintiff alleges that Defendant

  Manning “pulled his weapon and pointed it at Plaintiff,” and Plaintiff retaliated by pulling his

  weapon “from its holster and point[ing] it at Manning and Webb.” (Compl., 9 ¶¶ 14–16; Webb

  Dep. 17:12–17; D.E. 174-7, Ex. D, 7.)

             Several officers 6 arrived during the altercation and placed Plaintiff under arrest before

  bringing him to the station. 7 (D.E. 174-1, 4 ¶ 18.) Plaintiff does not seem to have provided the

  Cifelli Order or explained that he worked as a security guard until he arrived at the station. (Wilson

  Dep. 10:14–11:9 (Plaintiff “couldn’t really articulate” why “he was in possession of a firearm” at

  the scene), 16:4–14; 2019 Dep. 93:8–15 (during transport, when asked why he had a gun, Plaintiff

  said he “just came from work” and then he “just stayed quiet”), 102:5-14.) Officer Wilson called

  24/7 Security, who relayed that Plaintiff “was not authorized to be in uniform or to be carrying his

  weapon after work hours.” (D.E. 174-7, Ex. D, 2; see D.E. 188-5, Dec. 7, 2020 Rennie Wilson



  6
      The police report lists various officers but does not explain their roles in the incident. (D.E. 174-7, Ex. D, 2.)
  7
    Plaintiff alleges that the Security Guards caused the following injuries: a cut lip, loose teeth, and a headache. (2019
  Dep. 98:3–7.) At the station, an emergency medical technician examined these injuries and chose not to give Plaintiff
  stitches. (Id. 158:22–25.) Plaintiff claims that stitches were required. (Id. 159:17–24.) Plaintiff did not seek medical
  treatment for these alleged injuries, nor has he provided any expert medical testimony to support his claims that he
  was physically hurt. (See, e.g., 113:10–15, 160:3–20; 2020 Dep. 33:2–4 (Q: “Did you ever get any treatment for the
  injuries …?” A: “No.”).)

                                                                4
Case 2:18-cv-09324-SDW-ESK Document 209 Filed 08/31/21 Page 5 of 31 PageID: 5133




  Dep. (“Wilson Dep.”), 47:25–48:23.)        Plaintiff was charged with “aggravated assault” and

  “possession of a weapon for unlawful purpose[s].” (D.E. 174-7, Ex. D at 2.) Plaintiff later had

  his firearm card and permit revoked. (See, e.g., 2020 Dep. 13:9–14:8.) On October 4, 2017, a

  grand jury chose not to indict Plaintiff on the charges, which were subsequently dismissed. (2019

  Dep. 140:16–23.)

         Plaintiff alleges that after his release, he asked the Orange Municipal Court and Police

  Department for the Security Guards’ “full name[s] and address[es]” to file a “complaint” against

  them. (Compl., 10 ¶ 20.) Plaintiff asserts he was denied this information. (Id.) Plaintiff also

  alleges that he asked certain police officers to investigate the Security Guards for carrying weapons

  without permits, but the officers refused to do so. (2019 Dep. 143:8–18; but see id. 152:13–16.)

                b. Walgreens Incident
         Over a year later, on May 22, 2018, Plaintiff “entered [a] Walgreens Store located” in

  Orange, New Jersey, (Compl. 37), where Defendant Webb was working as a guard, (D.E. 174-1

  at 23–24). After some sort of verbal dispute, police officers arrived on the scene (the “Walgreens

  Incident”).

         Plaintiff alleges that, as he walked into the store, Defendant Webb “started cursing” at him.

  (Compl. 14 ¶ 38; but see Webb Dep. 51:16–24 (stating that Plaintiff said something “threatening”

  to him upon entering the Walgreens).) After this interaction, Plaintiff located the store manager

  and asked to lodge a complaint about Defendant Webb’s behavior. (2020 Dep. 60:8–17; D.E. 174-

  1, 27–28.) In the meantime, Defendant Webb called the police. (See D.E. 174-8, Ex. E, 4

  (reporting that he had previously interacted with a man in the store who “may be” carrying a

  weapon); 2020 Dep. 70:22–24; D.E. 188-3, 37.) The manager was “writing” down Plaintiff’s




                                                   5
Case 2:18-cv-09324-SDW-ESK Document 209 Filed 08/31/21 Page 6 of 31 PageID: 5134




  “statement” when police officers, including Officer Adrienzen, arrived. 8 (2020 Dep. 63:12–25.)

  When the officers entered the room where Plaintiff was giving his statement, Officer Adrienzen

  asked Plaintiff if he “had a weapon on [him,]” to which Plaintiff answered in the negative. 9 (2020

  Dep. 65:25–67:21.) Next, Officer Adrienzen asked Plaintiff if he had identification. (Id.) Plaintiff

  refused to provide any identification, instead responding that he “didn’t do anything,” questioning

  “why” he had to give the police any identification, and saying other “stuff like that.” 10 (Id.) At

  that point, the officers pushed Plaintiff against a wall, placed him in handcuffs, and patted him

  down. (D.E. 174-1 at 29–32; D.E. 174-8, Ex. E, 2 (the officers did not find “any kind of weapon”).)

  During this pat-down, Officer Adrienzen removed Plaintiff’s wallet from his back pocket. (2020

  Dep. 74:13–18.)

           Plaintiff asked the officers to send a police supervisor to the scene. (Id. 80:21–23.) It took

  roughly twenty minutes for the supervisor, Officer Banks, to arrive. (Id.) When she arrived,

  Officer Banks directed the officers to remove Plaintiff’s handcuffs. (Id. 85:20–86:3.) Once

  uncuffed, Plaintiff began taking pictures of his wrists to document handcuff marks. (Id. 86:1–

  88:12–20.) Officer Banks took Plaintiff’s phone from him and deleted a recording of the events




  8
   Plaintiff “never went back” to Walgreens to take the manager’s name, obtain the partial statement she had written
  down, or obtain the store’s video recordings. (See 2020 Dep. 59:16–18, 64:1–8, 83:13–17.)

  9
    Plaintiff acknowledges that Officers Mendoza and Simmonds were not present at the Walgreens Incident. (D.E.
  114:22-115:2.) Thus, of the named Defendants, it seems that only Officer Adrienzen and Officer Banks were present.
  (See, e.g., D.E. 174-8, Ex. E.)
  10
    The police report states that, at this point, Plaintiff “became arrogant,” “belligerent,” “disorderly,” and “evasive.”
  (D.E. 174-8, Ex. E, 4; see also D.E. 188-3, 42 (Plaintiff had demonstrated “aggressive and erratic behavior”).)


                                                             6
Case 2:18-cv-09324-SDW-ESK Document 209 Filed 08/31/21 Page 7 of 31 PageID: 5135




  that he had been making. 11 (D.E. 174-1, 35–39; 2020 Dep. 89:4–90:2.) Plaintiff was then

  handcuffed for a second time and brought outside. (2019 Dep. 91:9–18; D.E. 174-8, Ex. D, 2

  (police report stating that Plaintiff was “escorted” to his car “for his safety as well as the safety of

  the officers,” where he received citations for being “parked in a handicapped” spot).) Plaintiff

  alleges that the handcuffs temporarily bruised his wrists. 12 (D.E. 174-1, 40.)

                  c. Noise Complaint Incident
             Plaintiff alleges that on June 17, 2018, an unnamed group of officers were responding to a

  noise complaint when they “trespassed” into his backyard and an unnamed officer “grabbed”

  Plaintiff by “his right shoulder.” (2020 Dep. 97:16-20; Compl. 35.)

             Plaintiff also alleges that on September 8, 2019, 13 Defendants Miller, Simmonds,

  Mendoza, and Adrienzen assaulted him. (Compl. 35.) Officers arrived at 213 Snyder Street to

  “disperse” a very large crowd, (D.E. 188-3, 59–63), after an “argument” at a birthday party caused

  the police “to shut it down,” (D.E. 188-5, 39–40 (affidavit from Roodloveson Estime stating that

  he hosted the party)). An incident report states that Plaintiff refused to go home, continued to



  11
     Plaintiff began a recording on his phone during his discussion with the Walgreens manager. (2020 Dep. 110:7–12.)
  It is unclear whether that recording was ongoing during his initial pat-down, or whether he had begun recording again
  once uncuffed for the first time. (D.E. 174-1 at 35–39; 2020 Dep. 89:6–90:2, 94:24–95:20.) The record is also unclear
  as to the photographs or records that Plaintiff alleges were deleted from his phone. (Compl., 16 ¶ 60 (seeming to
  suggest multiple items were deleted); 2020 Dep. 109:17–23 (only one recording was deleted).) Additionally, during
  his second deposition, Plaintiff located some of photographs he took at the Walgreens. (2020 Dep. 94:24–95:20.)
   As with the Odabro Incident injuries, Plaintiff testified that he never received any medical treatment for his
  12

  Walgreens Incident injuries. (2020 Dep. 77:4–9:21.)
  13
       There are few facts in the record regarding the Noise Complaint Incidents that have clear evidentiary citations.
  At first, Plaintiff testified that he could not remember the officers who responded to the June 17, 2018 Noise Complaint
  Incident, (2020 Dep. 50:24–51:10), but he later testified that the Walgreens Officers also responded to the June
  incident, (id. 95:16–98:25; D.E. 193-3 at 22).
  Plaintiff did not testify as to the events of September 8th, but the incident report from the event was written by Officer
  Adrienzen. (D.E. 188-3 at 59–63.) Additionally, in a late and poorly labeled filing, Plaintiff attached a statement
  including assertions related to this event. (See D.E. 188-3 (beginning at 21 of 83).) The statement, however, fails to
  provide docket numbers for the statements and certifications referred to as citations. (See id.)

                                                               7
Case 2:18-cv-09324-SDW-ESK Document 209 Filed 08/31/21 Page 8 of 31 PageID: 5136




  cause a disturbance, and refused to provide identification. (D.E. 188-3, 59–63; see D.E. 63 at 7

  (“[W]hy do you want to have my ID?”.) The report also states that Plaintiff eventually retreated,

  while continuing his disturbance, first to a neighbor’s stoop and finally to his own stoop at 236

  Snyder Street. (Id.; D.E. 183-6, ¶ 1.) The report states that the incident ended with Plaintiff

  “physically resist[ing] being placed under arrest” and “refus[ing] to submit to fingerprinting.”

  (D.E. 188-3, 59–63.) Plaintiff’s TAC states that these incidents (the “Noise Complaint Incidents”)

  are described in “attached letters.” (Compl. 36–37.) There are no such letters attached to the

  Complaint. (See id.)

     II.      PROCEDURAL HISTORY

              a. Motions for Summary Judgment
           On May 17, 2018, Plaintiff filed suit in this Court alleging that the Defendants violated his

  constitutional, statutory, and common law rights. (D.E. 1.) On June 26, 2019, Magistrate Judge

  Leda D. Wettre granted a motion to amend filed by Plaintiff. (D.E. 47; D.E. 48.) After a series of

  confused filings from Plaintiff, Judge Wettre issued an order on September 16, 2019 allowing

  another Amended Complaint. (D.E. 64.) Plaintiff filed the Amended Complaint, but it was

  repeatedly stricken. (D.E. 65; D.E. 70; D.E. 72; D.E. 73.) On October 4, 2019, the case was

  reassigned to Magistrate Judge Edward S. Kiel. On December 6, 2019, Plaintiff filed another

  motion to amend the complaint. (D.E. 84.) On December 20, 2019, Judge Kiel granted in part

  Plaintiff’s request to amend the complaint to “add facts” related to events that “occurred after the

  filing of the original complaint,” but denied Plaintiff’s request to join various additional

  defendants. (D.E. 87.) Plaintiff filed the TAC on January 10, 2020, which directly contradicted




                                                     8
Case 2:18-cv-09324-SDW-ESK Document 209 Filed 08/31/21 Page 9 of 31 PageID: 5137




  the order by naming the prohibited individuals. 14 (See, e.g., Compl. 5.) On August 24, 2020,

  Plaintiff filed another motion to amend the complaint to add new claims from June 2020. (D.E.

  121.) Judge Kiel denied that request on November 20, 2020. (D.E. 135.) 15 On December 21,

  2020, Plaintiff filed another motion to amend the complaint to include Plaintiff’s partner, Marie

  Converse, as a party. (D.E. 143.) Judge Kiel denied that request on December 31, 2020. (D.E.

  144.)

          Discovery concluded on January 15, 2021. (See D.E. 150; D.E. 151.) The instant Motions

  were filed between January 29, 2021 and March 8, 2021. (D.E. 148; D.E. 156; D.E. 157; D.E.

  174; D.E. 177.) On March 10, 2021, Judge Kiel struck another series of Plaintiff’s filings and

  ordered them to be refiled properly. (D.E. 178 (documents that did not comply with court rules

  would be stricken sua sponte).) On April 5, 2021, two days after oppositions were due, Plaintiff

  requested an extension. (D.E. 180 (blaming his printer, his clerical’s vacations, and “conversion”

  problems).) On April 5, 2021, Plaintiff also opposed Defendant Orange’s Motion. (D.E. 181.)

  That same day, Judge Kiel allowed Plaintiff three additional days to oppose, specified that no

  “further extensions” would be authorized, and stated that, if Plaintiff’s oppositions were late, the

  Motions would be deemed unopposed. (D.E. 182.) Later that day, Plaintiff opposed Odabro’s

  Motion. (D.E. 183 at 1-3; but see id. at 4-14 (not clearly responsive to a single Motion).) Over

  the next week, Plaintiff filed a series of mislabeled, late documents. (D.E. 188; D.E. 189; D.E.

  190.) On April 16, 2021, Defendant Orange replied to Plaintiff’s opposition. (D.E. 191.) Plaintiff


  14
    Thus, any allegations against Judge Michael Hackett, Mayor Dwayne Warren, Police Director Todd Warren, and
  Council Members of the City of Orange Township are deemed dismissed. (See D.E. 126 at 2 (in an unsigned
  document, Plaintiff’s counsel continuing to direct briefing at the barred Defendants).)
  15
     Defendant Orange claims that the Noise Complaint Incidents are outside the TAC’s scope, perhaps based on a
  misreading of this order. However, the November 20 order barred the addition of the January 2020 allegations to the
  TAC, which already included the Noise Complaint Incidents. (Compare D.E. 135 at 3, ¶ 5 (discussing the June 2020
  incident) with D.E. 191 at 6.)

                                                          9
Case 2:18-cv-09324-SDW-ESK Document 209 Filed 08/31/21 Page 10 of 31 PageID: 5138




  continued filing late documents. (D.E. 197; D.E. 198, D.E. 199; D.E. 202; D.E. 203; D.E. 204.) 16

  On April 27, 2021, Odabro replied. (D.E. 201.) On May 6, 2021, the Odabro Officers replied.

  (D.E. 206.) On May 7, 2021, Officer Banks and the Walgreens Officers replied. (D.E. 207; D.E.

  208.)

               b. Appeal of Judge Kiel’s Order
           On April 7, 2021, Plaintiff filed a request for default against Defendant Orange, citing its

  failure to file an answer to the TAC. (D.E. 184.) That same day, Defendant Orange filed an

  amended answer, (D.E. 186), and wrote a letter explaining that it had answered the original

  Complaint but, due to Plaintiff’s “eight” attempts “to amend the complaint,” had inadvertently

  failed to file an answer to the TAC, (D.E. 185). On April 8, Judge Kiel noted that Defendant

  Orange had filed its answer and denied Plaintiff’s request for default. (D.E. 187.) On April 9,

  Plaintiff filed a document styled as a reply to all Defendants, but which was actually a letter

  addressed to this Court regarding Defendant Orange’s answer and its inclusion of an Eleventh

  Amendment affirmative defense to any claims asserted against the Orange Municipal Court. (D.E.

  189.) On April 20, 2021, in another mislabeled document, Plaintiff filed a notice that he intended

  to cross-move for summary judgment against all defendants. (D.E. 192.) Attached to that filing,

  as if it were an exhibit, Plaintiff filed a notice of appeal of Judge Kiel’s April 8, 2021 order. (See

  id.) On April 21, 2021, Defendant Orange opposed both the notice 17 and the appeal. (D.E. 193.)



  16
    One such filing included a lengthy declaration from Plaintiff’s counsel’s clerk asserting that he had forgotten to file
  certain documents. (D.E. 199, D.E. 199-2 (stating that various filings were “newly discovered” and promising to
  “investigate as to why or how things are and are not happening”).) On April 28, 2021, in response to complaints about
  these filings from the Defendants, Judge Kiel issued an order stating that Plaintiff would not be directed to refile the
  previously filed opposition papers but granting various requests for additional time to reply. (D.E. 194; D.E. 195;
  D.E. 200; D.E. 205.)
  17
    Each of Plaintiff's attempts to cross-move for summary judgment has been, in some manner, procedurally improper.
  However, to the extent that Plaintiff intended to cross-move based on the arguments presented in his opposition
  briefing, those arguments have been considered within this Opinion.

                                                             10
Case 2:18-cv-09324-SDW-ESK Document 209 Filed 08/31/21 Page 11 of 31 PageID: 5139




     III.      LEGAL STANDARD

            Summary judgment is appropriate “if the movant shows that there is no genuine dispute as

  to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

  56(a). The “mere existence of some alleged factual dispute between the parties will not defeat an

  otherwise properly supported motion for summary judgment; the requirement is that there be no

  genuine issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986)

  (emphasis in original). A fact is only “material” for purposes of a summary judgment motion if a

  dispute over that fact “might affect the outcome of the suit under the governing law.” Id. at 248.

  A dispute about a material fact is “genuine” if “the evidence is such that a reasonable jury could

  return a verdict for the nonmoving party.” Id. The dispute is not genuine if it merely involves

  “some metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio

  Corp., 475 U.S. 574, 586 (1986).

            The moving party must show that if the evidentiary material of record were reduced to

  admissible evidence in court, it would be insufficient to permit the nonmoving party to carry its

  burden of proof. Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). Once the moving party

  meets its initial burden, the burden then shifts to the nonmovant who must set forth specific facts

  showing a genuine issue for trial and may not rest upon the mere allegations, speculations,

  unsupported assertions or denials of its pleadings. Shields v. Zuccarini, 254 F.3d 476, 481 (3d Cir.

  2001). “In considering a motion for summary judgment, a district court may not make credibility

  determinations or engage in any weighing of the evidence; instead, the non-moving party’s

  evidence ‘is to be believed and all justifiable inferences are to be drawn in his favor.’” Marino v.

  Indus. Crating Co., 358 F.3d 241, 247 (3d Cir. 2004) (quoting Anderson, 477 U.S. at 255).




                                                   11
Case 2:18-cv-09324-SDW-ESK Document 209 Filed 08/31/21 Page 12 of 31 PageID: 5140




         The nonmoving party “must present more than just ‘bare assertions, conclusory allegations

  or suspicions’ to show the existence of a genuine issue.” Podobnik v. U.S. Postal Serv., 409 F.3d

  584, 594 (3d Cir. 2005) (quoting Celotex Corp., 477 U.S. at 325). Further, the nonmoving party

  is required to “point to concrete evidence in the record which supports each essential element of

  its case.” Black Car Assistance Corp. v. New Jersey, 351 F. Supp. 2d 284, 286 (D.N.J. 2004). If

  the nonmoving party “fails to make a showing sufficient to establish the existence of an element

  essential to that party’s case, and on which … [it has] the burden of proof,” then the moving party

  is entitled to judgment as a matter of law. Celotex Corp., 477 U.S. at 322–23. Furthermore, in

  deciding the merits of a party’s motion for summary judgment, the court’s role is not to evaluate

  the evidence and decide the truth of the matter, but to determine whether there is a genuine issue

  for trial. Anderson, 477 U.S. at 249. The nonmoving party cannot defeat summary judgment

  simply by asserting that certain evidence submitted by the moving party is not credible. S.E.C. v.

  Antar, 44 F. App’x 548, 554 (3d Cir. 2002).




                                                  12
Case 2:18-cv-09324-SDW-ESK Document 209 Filed 08/31/21 Page 13 of 31 PageID: 5141




       IV.      DISCUSSION

             This Court will first address Odabro and the Orange Municipal Court’s respective liability

  before moving on to address each individual count. 18

                a. Odabro
             “Respondeat superior is a basis for vicarious liability when an employee-actor commits a

  tort against a third person.” Lau v. Lara, Civ. No. 3864-10T4, 2013 WL 1858894, at *5 (N.J.

  Super. Ct. App. Div. May 6, 2013). Although an employer may be liable for an employee’s

  tortious conduct if it was committed “within the scope” of his “employment,” generally speaking,

  “an employer that hires an independent contractor is not liable” for his “negligent acts.” Fontana

  v. Exec. Cars, Civ. No. 4520-18T2, 2020 WL 3980410, at *8 (N.J. Super. Ct. App. Div. July 15,

  2020) (citations omitted). Thus, “[t]o establish liability under the doctrine of respondeat superior,

  a plaintiff must prove: ‘(1) that a master-servant relationship existed and (2) that the tortious act


  18
    Many of the TAC’s counts are duplicative. (See Compl. 16–39.) In an attempt to streamline its discussion, this
  Court will sua sponte strike duplicative claims, see Fed. R. Civ. P. 12(f) (a court may strike “any redundant,
  immaterial, impertinent, or scandalous matter”), and organize the remaining claims as follows.
  Counts II and III include duplicative wrongful arrest and false imprisonment claims. Count VIII lists a claim for
  malicious prosecution. Together, these allegations are duplicative of Plaintiff’s Fourth Amendment claims and will
  dismissed. See Ladd v. St. Louis Bd. of Police Comm’rs, Civ. No. 05-916, 2006 WL 2862165, at *5 (E.D. Mo. Oct.
  4, 2006) (striking false imprisonment and malicious prosecution claims because plaintiff had “twice attempted to re-
  cast his Fourth Amendment claim”).
  Count V presents a barebones New Jersey Civil Rights Act (“NJCRA”) claim. Because the NJCRA is interpreted
  coextensively with 42 U.S.C. § 1983, Chapman v. N.J., Civ. No. 08-4130, 2009 WL 2634888, at *3 (D.N.J. Aug. 25,
  2009), and because civil claims for violations of the state constitution must be asserted pursuant to it, see Martin v.
  Unknown U.S. Marshals, 965 F. Supp. 2d 502, 548 (D.N.J. 2013), Count I’s Section 1983 analysis controls any
  NJCRA or state constitutional claims.
  Count VII asserts assault and battery claims that are duplicative of those in Count III. Count X is largely
  incomprehensible, but mentions Equal Protection claims, which duplicate Count I. Count XI does not articulate any
  individual causes of action, but rather reiterates constitutional claims addressed in Count I. Count XII asserts statutory
  claims that are duplicative of those in Count IV.
  Thus, striking or combining duplicative counts, the remaining counts are as follows: Count I (Constitutional Claims),
  Count III (Assault & Battery), Count IV (New Jersey Law Against Discrimination (“NJLAD”)), Count VI (Invasion
  of Privacy & Defamation), Count IX (Intentional Infliction of Emotional Distress (“IIED”)), Count XI (Negligent
  Supervision & Training).

                                                             13
Case 2:18-cv-09324-SDW-ESK Document 209 Filed 08/31/21 Page 14 of 31 PageID: 5142




  of the servant occurred within the scope of that employment.’” Id. at *8 (citing Carter v. Reynolds,

  175 N.J. 402, 409 (2003)). When assessing the first prong, “the most important factor is the degree

  of control exercised by the principal … .” McCarthy v. Recordex Serv., 80 F.3d 842, 853 (3d Cir.

  1996); see also Restatement (Second) of Agency § 220 (1958).

           Odabro’s liability hinges on the employment status of its security staff. (See 2020 Dep.

  34:12-18.) Odabro disputes whether a master-servant relationship exists between itself and the

  Security Guards, and Plaintiff has failed to provide record support that establishes an agency

  relationship. The testimony Plaintiff highlights fails to present any genuine issues of material fact

  as to, for example, whether the bar trained the Security Guards, oversaw their shifts, set their

  schedules, or set rules and ensured compliance with them. 19 Cf. Greco v. United States, 380 F.

  Supp. 2d 598, 623 (M.D. Pa. 2005); see Shreiber v. Camm, 848 F. Supp. 1170, 1180 (D.N.J. 1994).

           On the other hand, Odabro has provided evidence that the Security Guards, who were

  licensed constables, were hired individually as independent contractors. (D.E. 148 at 2, 6–7

  (describing the ways in which the Security Guards’ employment did not amount to a master-

  servant relationship); D.E. 201 at 5; Webb Dep. 23:3–18 (Odabro did not provide him any training

  because he was hired based on his “previous” security experience); D.E. 148-7, Ex. C, Andrew

  Onyewuenyi Aff. (Odabro’s owner discussing the Security Guards’ employment status); Grand

  Jury Tr. at 6 (stating “[w]e can work anywhere in Essex County as a constable with police




  19
     For example, Plaintiff points to Odabro’s lack of employment or tax records but fails to explain how these facts
  relate to control, training, or direction. (See, e.g., D.E. 189-1, Ex. 1, 9:6–8; D.E. 183-10 at 15, ¶ 7(a)–(b), 17–18);
  D.E. 188 at 76 (referencing a manager, Alpha, without providing his testimony).) Plaintiff also points to Defendant
  Webb’s testimony in another case, where “employment status” was not at issue, and thus, was not carefully probed.
  (See Webb Dep. 32:16-38:16; D.E. 189-2, Ex. 2, Sept. 26, 2017 Grand Jury Tr. (“Grand Jury Tr.”), at 5.)


                                                            14
Case 2:18-cv-09324-SDW-ESK Document 209 Filed 08/31/21 Page 15 of 31 PageID: 5143




  powers”), 14–19.) Thus, Odabro’s Motion for Summary Judgment is granted. 20 See Worster v.

  Tropicana Ent., Inc., Civ. No. 13-1981, 2016 WL 4919266, at *4 (D.N.J. Sept. 12, 2016).

                b. Orange Municipal Court 21
           The TAC alleges that Defendant Orange is liable for actions taken by the Orange Municipal

  Court (“Municipal Court”) that denied Plaintiff access to the judicial system. (Compl. 34–35.)

  Plaintiff now argues that he intended to bring claims against the court’s administrative staff and

  not the Municipal Court itself. (D.E. 188 at 26.) For the avoidance of doubt, if the TAC takes aim

  at the Municipal Court, summary judgment is granted on those claims. See Severino v. Middlesex

  Cty., Civ. No. 14-6919, 2015 WL 4042145, at *2 (D.N.J. July 1, 2015) (discussing immunity and

  Section 1983 bars to liability).) However, because Municipal Courts are “established, maintained,

  and directed solely by the municipality,” plausible claims against administrative staff would not




  20
     An “employee’s wrongful conduct may be so far removed from the scope of his duties that the conduct cannot be
  viewed as within the scope of the employment.” Vosough v. Kierce, 437 N.J. Super. 218, 236 (App. Div. 2014). Even
  if Plaintiff had demonstrated a master-servant relationship between the Security Guards and the lounge, which he has
  not, Plaintiff has not clearly alleged that tortious behavior arose in the course of employment. (See generally D.E.
  183); Lau, 2013 WL1858894 at *6 (describing the test to determine scope of employment). For example, Plaintiff
  emphasizes an ongoing personal dispute between the Security Guards and Plaintiff, (see, e.g., D.E. 204 at 4), without
  presenting evidence that Odabro should have reasonably foreseen this dispute or its potential to lead to either tortious
  or negligent actions. At bottom, Plaintiff has not argued that the Security Guards were acting to serve Odabro, rather
  than carrying out a personal grudge. Cf. Mason v. Sportsman’s Pub, 305 N.J. Super. 481, 500 (App. Div. 1997)
  (allowing employer liability for bouncer’ actions where there were “no facts in dispute which would negate or
  otherwise place in issue the imposition of liability based upon respondeat superior since, as a matter of law, [the guard]
  was acting within the scope of employment”).)
  21
    Plaintiff based his appeal on an argument that Defendant Orange’s late assertion of an immunity defense as to the
  Orange Municipal Court caused Plaintiff prejudice. To start, it is far from clear that Plaintiff’s appeal is even
  procedurally proper. (D.E. 192-3; D.E. 193 (discussing concerns with Plaintiff’s appeal filing).) Procedural questions
  aside, Plaintiff’s appeal is also entirely frivolous. (See D.E. 184.) Plaintiff has not experienced any prejudice from
  the late filing. (D.E. 190.) Defendant Orange has been an active participant in this lawsuit for over two years, during
  which time it answered Plaintiff’s original Complaint and asserted varied affirmative defenses related to immunity
  therein. (See D.E. 5 at 24); see also Wisconsin Dep’t of Corr. v. Schacht, 524 U.S. 381, 394–95 (1998) (Kennedy, J.,
  concurring) (immunity invokes issues of subject matter jurisdiction). Plaintiff also made no effort to request less
  severe remedies before moving directly for default. Given this history and context, this Court will affirm Judge Kiel’s
  Order, which was neither erroneous nor contrary to law. Harrington v. Bergen Cty., Civ. No. 14-5764, 2017 WL
  4387373, at *1 (D.N.J. Oct. 3, 2017).

                                                             15
Case 2:18-cv-09324-SDW-ESK Document 209 Filed 08/31/21 Page 16 of 31 PageID: 5144




  necessarily be barred. N.J.S.A. 2B:12–1; see Ali v. City of Newark, Civ. No. 15-8374, 2018 WL

  2175770, at *4 (D.N.J. May 11, 2018).

          In the TAC, however, discussions of administrative staff are irreparably conflated with the

  protected grand jury proceedings. (See, e.g., Compl. 19 (discussing the Complaint underlying the

  grand jury proceedings, which was “facilitated” by “Municipal Court Officers”), 27 (alleging that

  “court personnel” took part in defamatory judicial proceedings).) Additionally, at an even more

  basic level, discovery has not borne out any “specific factual information” that would bolster the

  TAC’s “vague, conclusory” allegations directed at court personnel, all of which lack names, dates,

  or concretely alleged wrongdoing. See Cain v. Nationwide Mut. Fire Ins. Co., Civ. No. 00-1913,

  2000 WL 1052085, at *1 (E.D. Pa. July 24, 2000); (2019 Dep. 107:1–25 (“I spoke to a lady …”),

  141:2–144:2, 162:17–164:17.) Thus, summary judgment for Defendant Orange is granted on all

  claims involving the Municipal Court or its administrative staff.

              c. Count I: Constitutional Violations (All Defendants)
          Count One lists various state and federal constitutional claims, which are seemingly

  brought pursuant to 42 U.S.C. § 1983 (“Section 1983”). “Section 1983 imposes liability on anyone

  who, under color of state law, deprives a person ‘of any rights, privileges, or immunities secured

  by the Constitution and laws.’” Blessing v. Freestone, 520 U.S. 329, 340 (1997); Schneyder v.

  Smith, 653 F.3d 313, 319 (3d Cir. 2011). The remaining Defendants are state actors. Therefore,

  this Court will focus its analysis on whether their conduct deprived Plaintiff of specific

  constitutional rights.




                                                  16
Case 2:18-cv-09324-SDW-ESK Document 209 Filed 08/31/21 Page 17 of 31 PageID: 5145




           Section 1983 does not create new substantive rights, but merely “provides a method for

  vindicating federal rights elsewhere conferred.” 22 Graham v. Connor, 490 U.S. 386, 393–94

  (1989) (internal quotations and citation omitted); Woodyard v. Cty. of Essex, 514 F. App’x 177,

  180 (3d Cir. 2013). A Section 1983 plaintiff “must specify the constitutional amendment he claims

  the defendant violated,” Anton v. Guarini, Civ. No. 09-2899, 2010 WL 5258219, at *4 (E.D. Pa.

  Dec. 22, 2010), and “identify the exact contours of the underlying right,” Hilton v. Whitman, Civ.

  No. 04-6420, 2008 WL 5272190, at *4 (D.N.J. Dec. 16, 2008) (internal citation omitted); Ramirez



  22
    Plaintiff also claims relief pursuant to 42 U.S.C. §§ 1981, 1982, 1985, 1986, and 1988. (Compl. 16.) This Court
  briefly addresses these claims below.
  The sole federal remedy for Section 1981 violations is Section 1983. See, e.g., McGovern v. City of Phila., 554 F.3d
  114, 120–21 (3d Cir. 2009). It gives “all persons” the same right “to make and enforce contracts, to sue, be parties,
  give evidence, and to the full and equal benefit of all laws ... as enjoyed by white citizens and to be subject to like
  punishment, pains, penalties taxes, licenses, and exactions of every kind.” 42 U.S.C.1981(a). A plaintiff must prove
  “purposeful discrimination.” General Bldg. Contractors Ass’n v. Pennsylvania, 458 U.S. 375, 3823–89 (1982).
  Section 1982 gives “all citizens” the same “right ... as is enjoyed by white citizens ... to inherit, purchase, lease, sell,
  hold, and convey real and personal property.” 42 U.S.C. § 1982; Jones v. Alfred H. Mayer Co., 392 U.S. 409, 422
  (1968). “[A] plaintiff must demonstrate an intent to discriminate based on race.” Homan v. City of Reading, 963 F.
  Supp. 485, 491 (E.D. Pa. 1997) (citation omitted).
  Section 1985 requires that a plaintiff allege: “(1) a conspiracy; (2) motivated by a racial or class based discriminatory
  animus designed to deprive, directly or indirectly, any person or class of persons to the equal protection of the laws;
  (3) an act in furtherance of the conspiracy; and (4) an injury to person or property or the deprivation of any right or
  privilege of a citizen …” Lake v. Arnold, 112 F.3d 682, 685 (3d Cir. 1997) (citations omitted). Section 1985 actions
  are limited to conspiracies predicated on “racial, or perhaps otherwise class based, invidiously discriminatory animus.”
  Id. (quoting Griffin v. Breckenridge, 403 U.S. 88, 102 (1971)); Farber v. City of Paterson, 440 F.3d 131, 135 (3d Cir.
  2006).
  Section 1986 requires Plaintiff to establish a valid underlying Section 1985 claim. Clark v. Clabaugh, 20 F.3d 1290,
  1295 n.5 (3d Cir. 1994); see also Perez v. Cucci, 725 F. Supp. 209, 254 (D.N.J. 1989) (Section 1986 is a “companion”
  to Section 1985).
  Section 1988 gives “the court, in its discretion, the authority to allow the prevailing party, other than the United States,
  a reasonable attorney’s fee as part of the costs.” 42 U.S.C. § 1988(b). This makes it a form of relief, not an independent
  cause of action. See Russo v. City of Atl. City, Civ. No. 13-3911, 2016 WL 1463845, at *9 (D.N.J. Apr. 14, 2016).
  Here, Plaintiff makes no effort to establish the required elements of any of these claims. (See D.E. 183, D.E. 188.)
  Plaintiff has presented no evidence to support allegations of purposeful discrimination, racial discrimination, or
  contravention of property and contract rights by the moving Defendants. See infra 24. The record also fails to suggest
  a plausible conspiratorial intent or evidence of conspiratorial communications between the Defendants. (See D.E. 188
  at 25 (vaguely asserting, without citations, that “all Police at the scene and the Supervision” conspiratorially “agreed
  with the charges”).) “Without more, the bare allegation of an agreement is insufficient to sustain a conspiracy claim.”
  Brown v. Deparlos, 492 F. App’x 211, 215 (3d Cir. 2012). As a result, this Court will grant Defendants’ requests for
  summary judgment on Plaintiff’s claims under Sections 1981, 1982, 1985, 1986, and 1988.


                                                              17
Case 2:18-cv-09324-SDW-ESK Document 209 Filed 08/31/21 Page 18 of 31 PageID: 5146




  v. Butte-Silver Bow Cty., 298 F.3d 1022, 1029 (9th Cir. 2002) (quoting Graham, 490 U.S. at 394–

  95).

          Here, the conduct described in the TAC is best reviewed under the: (1) First Amendment

  (freedom of expression) (see Compl. 17); (2) Fourth Amendment (excessive force) (id.); and (3)

  Fifth and Fourteenth Amendments (due process and equal protection) (id. at 20).

                        i. First Amendment 23

           “The First Amendment protects the right of an individual to speak freely, to advocate

  ideas, to associate with others, and to petition [their] government for redress of grievances.” Smith

  v. Arkansas State Highway Emp., Local 1315, 441 U.S. 463, 464 (1979). Reading the TAC

  generously, Plaintiff seems to raise two First Amendment claims.

                                1. Officer Banks
          Plaintiff describes an event where Officer Banks allegedly stopped him from recording and

  deleted his videos.       (Compl. 15.)      “[T]he public has the commensurate right to record—

  photograph, film, or audio record—police officers conducting official police activity in public

  areas.” Fields v. City of Phila., 862 F.3d 353, 360 (3d Cir. 2017). “Accordingly, recording police

  activity in public falls squarely within the First Amendment,” although this right is not absolute.

  Id. at 359. Limits exist, for example, where an activity may interfere “with police activity” to the

  extent that it puts “a life at stake.” Sharpe v. Ellis, Civ. No. 19-157, 2021 WL 2907883, at *4

  (E.D.N.C. July 9, 2021) (citing Fields, 862 F.3d at 360)).

          Additionally, qualified immunity attaches to protect an official’s conduct when that

  conduct does not violate “clearly established statutory or constitutional rights of which a

  reasonable person would have known.” City of Escondido v. Emmons, 139 S. Ct. 500, 503 (2019)


  23
    The state constitutional right to free expression is “coterminous” with the federal right. Williamson v. Newark
  Public Sch., Civ. No. 05-4008, 2008 WL 1944849, at *2 n.1 (D.N.J. May 1, 2008).

                                                         18
Case 2:18-cv-09324-SDW-ESK Document 209 Filed 08/31/21 Page 19 of 31 PageID: 5147




  (citation omitted). “A Government official’s conduct violates clearly established law when, at the

  time of the challenged conduct,” the contours of the right are “‘sufficiently clear’ that every

  ‘reasonable official would [have understood] that what he is doing violates that right.’” Ashcroft

  v. al-Kidd, 563 U.S. 731, 741 (2011) (emphasis in the original) (citation omitted). “In other words,

  existing precedent must have placed the statutory or constitutional question beyond debate.”

  Fields, 862 F.3d at 360–61 (citation omitted) (courts frame the “clearly established” inquiry “in

  light of the specific context of the case”).

           First, the record does not clearly demonstrate a First Amendment violation. 24 Second, even

  if Plaintiff had clearly established a First Amendment violation, qualified immunity would attach

  to Officer Banks’ conduct. Arriving at the scene, Officer Banks was presumably aware that her

  colleagues were investigating a potentially dangerous man who had initially been noncompliant

  when asked for identification. (See 2020 Dep. 86:21–87:8 (Officer Banks arrived and spoke to

  “Adrienzen, the manager, and Webb”).)                   Given Plaintiff’s failure to rebut these facts or

  demonstrate whether the right to record was clearly established in June 2018, a reasonable juror

  could not determine that “every ‘reasonable official’” would have understood that either ending a

  recording or deleting a recording violated the First Amendment. Ashcroft, 563 U.S. at 741; Fields,

  862 F.3d at 360–62. Therefore, Plaintiff’s First Amendment claim is dismissed on summary

  judgment.




  24
    Officer Banks does not seem to dispute that she deleted a video from Plaintiff’s phone, but argues that her behavior
  was justified because, upon being uncuffed, Plaintiff “grabbed his phone back from” her and “became combative.”
  (D.E. 156 at 7–8.) Plaintiff did not specifically oppose Officer Banks’ motion. Thus, Plaintiff’s testimony is the only
  evidence regarding the deletion. (See, e.g., D.E. 183-10 at 21, ¶ 25 (Officer Banks “deleted his stuff” and wanted to
  “delete more stuff”); 2020 Dep. 59:19–60:1, 67:22–68:7, 94:24–95:1, 109:4–110:17, 112:1–8); Johnson v. MetLife
  Bank, N.A., 883 F. Supp. 2d 542, 549 (E.D. Pa. 2012) (the “issue is not whether Plaintiff has relied solely on his own
  testimony to challenge” summary judgment, but “whether Plaintiff’s testimony, when juxtaposed with the other
  evidence, is sufficient for a rational factfinder to credit Plaintiff’s testimony, despite its self-serving nature”).

                                                            19
Case 2:18-cv-09324-SDW-ESK Document 209 Filed 08/31/21 Page 20 of 31 PageID: 5148




                            2. Defendant Orange
         Plaintiff also seems to allege that Defendant Orange, through the Orange Police

  Department and Municipal Court, refused to allow him to file a Complaint against the Security

  Guards. (Compl. 21.) As all claims related to the Municipal Court have been dismissed, see supra

  14–15, this Court will only address Plaintiff’s allegations as to the Orange Police Department.

         A municipality’s “liability for an alleged First Amendment violation must be based upon a

  policy or custom of the city rather than upon the act of an individual city employee.” Porter v.

  City of Philadelphia, 975 F.3d 374, 382 (3d Cir. 2020); Monell v. Dep’t of Soc. Servs. of City of

  New York, 436 U.S. 658, 691 (1978). “A policy need not be passed by a legislative body, or even

  be in writing, to constitute an official policy …” Porter, 975 F.3d at 383 (citations omitted).

         There is no evidence that would allow a reasonable juror to conclude that Defendant

  Orange, acting through the Orange Police Department, had a policy or custom that barred

  Plaintiff’s attempts to file a complaint against the Security Guards. Plaintiff offers only confused

  testimony regarding his visits to the Municipal Court and has failed to depose any representatives

  from Defendant Orange. (2019 Dep. 141:2–144:2, 162:17–164:17 (testifying that he believes that

  the Municipal Court was “giving [him] the runaround,” because it made him “[g]o to the next

  window, go back to the police department”).) Without any evidence of relevant customs or

  policies, summary judgment must be granted for Defendant Orange.

                     ii. Fourth Amendment

         Plaintiff also claims that Defendant Orange and the Officer Defendants unlawfully arrested

  him without probable cause and used excessive force. (Compl. 7–9, 17–18.) “The Fourth

  Amendment is not, of course, a guarantee against all searches and seizures, but only against




                                                  20
Case 2:18-cv-09324-SDW-ESK Document 209 Filed 08/31/21 Page 21 of 31 PageID: 5149




  unreasonable searches and seizures.” 25 United States v. Sharpe, 470 U.S. 675, 682 (1985); U.S.

  Const., amend. IV. “To maintain a § 1983 false arrest claim, a plaintiff must show that the arresting

  officer lacked probable cause to make the arrest.” Garcia v. Cty. of Bucks, PA, 155 F. Supp. 2d

  259, 265 (E.D. Pa. 2001) (citation omitted). “Probable cause exists when the totality of facts and

  circumstances are sufficient to warrant an ordinary prudent officer to believe that the party charged

  has committed an offense.” Id. (citation omitted). Similarly, “brief, investigatory stops” are

  authorized “when the officer has a reasonable, articulable suspicion that criminal activity is afoot.”

  Manitta v. New Jersey, Civ. No. 13-420, 2014 WL 6908459, at *4 (D.N.J. Dec. 8, 2014) (citation

  omitted).

          Law enforcement excessive force claims are also “analyzed under the Fourth Amendment

  and its ‘reasonableness’ standard.” Graham, 490 U.S. at 395. Whether the use of force is

  “reasonable” is “judged from the perspective of a reasonable officer at the scene, rather than with

  20/20 vision of hindsight.” Id. at 396 (citation omitted); see also Kopec v. Tate, 361 F.3d 772,

  776–77 (3d Cir. 2004). The presence of an injury may be considered in the analysis but is not

  dispositive. See Flood v. Schaefer, 439 F. App’x 179, 182 (3d Cir. 2011). A court must consider

  a totality of the circumstances when assessing whether conduct “constitute[d] unreasonable force.”

  Winslow v. The Borough of Malvern PA, Civ. No. 08-1890, 2009 WL 4609590, at *5 (E.D. Pa.

  Dec. 7, 2009) (discussing tight handcuffing).




   The state constitution provides similar protection. See State v. Carter, Crim. No. 083221, WL 3278023, at *20 (N.J.
  25

  Aug. 2, 2021).


                                                          21
Case 2:18-cv-09324-SDW-ESK Document 209 Filed 08/31/21 Page 22 of 31 PageID: 5150




                                   1. Odabro Officers 26
           The Odabro Officers’ behavior was objectively reasonable. Crucially, the Odabro Officers

  were responding to a seemingly reliable report that a man had a gun at a busy club. Karkut v.

  Target Corp., 453 F. Supp. 2d 874, 883 (E.D. Pa. 2006) (citation omitted) (it is reasonable for

  police to believe “that a security guard is a reliable witness”); (Wilson Dep. 11:2–9, 15:5–16,

  Compl. 23–24, 28.) Plaintiff, meanwhile, has presented no authority that suggests he was

  permitted to enter the bar with his weapon, let alone to remain there for an hour. 27 (See 2019 Dep.

  122:21–24; 2020 Dep. 23:15–16.) Even then, Plaintiff failed to provide the Cifelli Order until he

  arrived at the station. (Wilson Dep. 10:14–11:9 (Plaintiff “couldn’t really articulate” why “he was

  in possession of a firearm” at the scene), 16:4–14; 2019 Dep. 93:8–15 (during transport, when

  asked why he had a gun, Plaintiff said he “just came from work” and then he “just stayed quiet”).)

  Simply put, applying a “common sense” approach, Paff v. Kaltenbach, 204 F.3d 425, 436 (3d Cir.

  2000), there is no question that there was probable cause for the arrest, (see D.E. 204 at 4–5

  (acknowledging that a “common sense” approach applies to probable cause determinations)).

  Therefore, any brief period of administrative detention incident to the arrest was also appropriate.

  See Sanducci v. City of Hoboken, 315 N.J. Super. 475, 485–86 (App. Civ. 1998) (even if there was

  no probable cause, a short period of detention may not about to an “extended” period of

  “restraint”).


  26
     There is no evidence that Officer Hamm was even present during the Odabro Incident. (2019 Dep. 83:2–84:17;
  Wilson Dep. 77:2–9 (testifying that he was unsure if Officer Boyd or Officer Hamm were on the scene).) Plaintiff
  had no memory of interacting with Officer Wilson and testified that Officer Boyd was at the scene but did not partake
  in the Security Guards’ alleged assault. (2019 Dep. 82:23–83:1, 103:29–104:1, 138:17–19; Wilson Dep. 37:16–18
  (testifying that he was on the scene and transported Plaintiff to the station).)

  27
     Plaintiff’s assertions to the contrary are meritless. (D.E. 204 at 8 (inappropriately seeming to insist that the Cifelli
  Order should have made it clear to anyone who was not “retarded” or “malevolent” that Plaintiff was authorized to
  carry his gun at the lounge).) Counsel is cautioned to refrain from using unprofessional language—and making
  frivolous arguments—in federal court filings.


                                                              22
Case 2:18-cv-09324-SDW-ESK Document 209 Filed 08/31/21 Page 23 of 31 PageID: 5151




                                  2.   Walgreens Officers & Defendant Banks
           The officers present at the Walgreens Incident also had probable cause to investigate and

  briefly detain Plaintiff. 28 (See 2020 Dep. 79:5–81:15.) The record contains uncontroverted

  evidence that the Walgreens Officers had received a call from a security guard about a potentially

  armed individual in Walgreens. (See D.E. 174-8, Ex. E; 2019 Dep. 61:22–25; 2020 Dep. 70:23–

  24.) This “justif[ies] a reasonable belief that [Plaintiff] might be dangerous and that prompt

  protective measures, such as a frisk or a pat-down search, were dictated in order to complete an

  investigation of the complaint without creating a serious risk of physical injury.” State v. Lakomy,

  126 N.J. Super. 430, 434 (App. Div. 1974); Merkle v. Upper Dublin Sch. Dist., 211 F.3d 782, 789

  (3d Cir. 2000); State v. Richards, 351 N.J. Super. 289, 299 (App. Div. 2002).

           Even accepting Plaintiff’s version of the facts, there is no evidence upon which a

  reasonable juror could conclude that the application of handcuffs, or the taking of the cell phone,

  amounted to excessive force. According to Plaintiff, the officers asked Plaintiff if he had a weapon

  and whether he had a form of identification. (D.E. 183-10, 22, ¶ 29; D.E. 183-7 ¶ 12 (“Dessources

  says why do I have to give you my ID, like I didn’t do anything, like do I have to give you my

  ID.”); D.E. 188-3 at *022.)             It was only after Plaintiff refused to provide the requested

  identification that they pushed him against the wall, patted him down, and put his belongings on

  the floor to make sure he did not have a gun. (D.E. 183-10, 22, ¶ 29; D.E. 183-7 ¶ 12.) Moreover,

  there is no evidence that Plaintiff suffered any kind of serious injury from the handcuffs. (D.E.

  188-3 at *023 (mentioning “bruises”)); see Graham-Smith v. Wilkes-Barre Police Dep’t, 739 F.



  28
    This is an independent reason as to why Plaintiff’s claims for wrongful arrest, false imprisonment, and malicious
  prosecution would fail. Luthe v. City of Cape May, 49 F. Supp. 2d 380, 390–92 (D.N.J. 1999) (citation omitted) (“an
  arrest based on probable cause” cannot state a claim for false imprisonment or malicious prosecution); Johnson v.
  Knorr, 477 F.3d 75, 82 (3d Cir. 2007) (a plaintiff must demonstrate that the defendant “initiated the proceeding without
  probable cause”).

                                                            23
Case 2:18-cv-09324-SDW-ESK Document 209 Filed 08/31/21 Page 24 of 31 PageID: 5152




  App’x 727, 732 (3d Cir. 2018) (summary judgment for defendant appropriate where plaintiff was

  handcuffed in order to be removed from a location and handcuffs caused superficial lacerations).

         For similar reasons, the responding officers at both Noise Complaint Incidents also acted

  with probable cause. The first incident involved a noise complaint, (2020 Dep. 97:16–20), and the

  second involved a dispute that required police intervention, (D.E. 188-5, 39–40). As for Plaintiff’s

  asserted injuries (a “pulled shoulder” at the first incident, and an unspecified “assault[] and

  batter[y]” at the second), the record again lacks any details or medical documentation. (2020 Dep.

  50:8–51:10; D.E. 188-3 at *024.) Therefore, summary judgment must be granted for Defendants.

                            3. Defendant Orange
         To demonstrate a municipal Fourth Amendment Section 1983 claim, Plaintiff must show

  that the “actions of which [he] complains” are an “execution or implementation” of “a policy or

  decision officially adopted” by the municipality or “by those whose acts may fairly be said to

  represent official policy.” McCarthy, 2008 WL 5187889, at *4 (citations omitted). The identified

  municipal policy must “be the moving force of the constitutional violation.” Oklahoma City v.

  Tuttle, 471 U.S. 808, 818–20 (1985). As discussed above, supra 19–22, the officers did not act

  with excessive force or conduct a wrongful seizure, and there is no evidence of any municipal

  policy to harass Plaintiff, see supra 18–20. To the contrary, the record demonstrates that

  Defendant Orange’s official policies specifically prohibit the type of harassment complained of in

  this suit. (See D.E. 178, Ex. B.) Because the officers were investigating outwardly legitimate

  complaints, no reasonable juror could conclude that the municipality is guilty of a constitutional

  violation.

                    iii. Fifth and Fourteenth Amendments

         Plaintiff also seems to allege that the Officer Defendants denied his constitutional rights to

  equal protection, due process, and access to the courts. (See Compl. 17–21.) The Fourteenth

                                                  24
Case 2:18-cv-09324-SDW-ESK Document 209 Filed 08/31/21 Page 25 of 31 PageID: 5153




  Amendment’s Equal Protection Clause provides that no State shall “deny to any person within its

  jurisdiction the equal protection of the laws.” U.S. Const. amend. XIV, § 1. “[T]o bring a

  successful claim under 42 U.S.C. § 1983 for a denial of equal protection, plaintiffs must prove the

  existence of purposeful discrimination.’” Suber v. Guinta, 927 F. Supp. 2d 184, 201 (E.D. Pa.

  2013) (citation omitted); Renchenski v. Williams, 622 F.3d 315, 337 (3d Cir. 2010) (internal

  citation omitted) (plaintiff “must present evidence” that he was “treated differently from persons

  who are similarly situated”). A plaintiff must allege the following: (1) membership in a protected

  class; (2) treatment that differed from similarly situated individuals; and (3) that the disparate

  treatment was based on their membership in the protected class. See Kaul v. Christie, 372 F. Supp.

  3d 206, 254 (D.N.J. 2019) (citation omitted).

          The Fifth and Fourteenth Amendments both encompass a “right to effectively use the

  courts.” 29 Kintzel v. Orlandi, Civ. No. 14-2222, 2017 WL 1427074, at *3 (M.D. Pa. Apr. 21,

  2017). To prove denial of access, Plaintiff must allege: (1) an “‘actual injury’—that [Plaintiff] lost

  a chance to pursue ‘nonfrivolous’ or ‘arguable’ underlying claims”; and (2) that he has “no other

  ‘remedy that may be awarded as recompense’ for the lost claim other than in the present denial of

  access suit.” Id. at *3 (citing Monroe v. Beard, 536 F.3d 198, 205 (3d Cir. 2008)).

          Plaintiff briefly notes that he is of Haitian descent. (D.E. 199-2, Ex. 1, at 19.) Therefore,

  reading the facts generously, this Court will accept that Plaintiff has alleged membership in a

  protected class. See, e.g., Fitzpatrick v. Bergen Cty. Prob. Dep’t., Civ. No. 05-1520, 2005 WL

  1126794, at *3 (May 5, 2005) (citing City of Cleburne, Tex. v. Cleburne Living Ctr., 473 U.S. 432,

  439 (1985)) (protected classes include race, alienage, and national origin). The record does not,

  however, provide any support for Plaintiff’s vague assertions that he was treated differently


  29
    “[A] cause of action cannot be based in substantive due process where a more specific constitutional provision is
  applicable.” Brandenburg v. Hous. Auth. of Irvine, 253 F.3d 891, 900 (6th Cir. 2001).

                                                          25
Case 2:18-cv-09324-SDW-ESK Document 209 Filed 08/31/21 Page 26 of 31 PageID: 5154




  because of his national origin. (See Compl. 37 (asserting that he was a “victim of a crime … just

  because he is a Haitian (foreigner)”).) Therefore, the Equal Protection claim fails.

          Plaintiff’s vague Fifth Amendment claims fail for similar reasons. As discussed above,

  Plaintiff has not presented any evidence that he was denied judicial due process. See supra 18.

  Nor has Plaintiff presented specific legal authority entitling him to immediately access the Security

  Guards’ home addresses. (See D.E. 174 at 30 (Defendant Orange noting that Plaintiff could have

  pursued other avenues to access this information but, seemingly, chose to forego them).) Finally,

  Plaintiff’s likelihood of success on any lost claims is negligible, at least in part because of genuine

  security concerns that may arise from proffering a victim’s home address to his or her alleged

  assailant in the wake of a heated altercation. (See D.E. 177-6 at 7.) In sum, Defendants’ Motions

  will be granted as to each of Plaintiff’s constitutional claims.

               d. Count III: Assault & Battery (Defendants Orange, Hamm & Boyd) 30
          A police officer may be held liable for assault and battery when the jury determines that

  the force used in making an arrest was “unnecessary or excessive.” Postie v. Frederick, Civ. No.

  14-00317, 2016 WL 4521855, at *7 (M.D. Pa. Aug. 8, 2016) (citation omitted); Leang v. Jersey

  City Bd. of Educ., 969 A.2d 1097, 1117 (N.J. 2009) (listing the elements for both torts). The

  “reasonableness of the force used in making the arrest determines whether the police officer’s

  actions constitute an assault and battery.” Winslow v. The Borough of Malvern PA, Civ. No. 08-

  1890, 2009 WL 4609590, at *7 (E.D. Pa. Dec. 7, 2009) (citation omitted). As discussed above,

  see supra 19–23, the officers acted reasonably, with probable cause, and without unnecessary or

  excessive force when dealing with Plaintiff. Because Plaintiff has failed to present a genuine




  30
     The same is true as to the Walgreens Officers, because Plaintiff’s wrist bruises, which were incidental to the
  reasonable investigatory stop, did not amount to assault and battery.

                                                         26
Case 2:18-cv-09324-SDW-ESK Document 209 Filed 08/31/21 Page 27 of 31 PageID: 5155




  question of material fact as to the reasonableness of Defendants’ actions, his assault and battery

  claims fail.

                 e. Count Four: NJLAD (All Defendants)
          The NJLAD was enacted to “root out the cancer of discrimination.” Cicchetti v. Morris

  Cty. Sheriff’s Office, 947 A.2d 626, 641 (N.J. 2008). In relevant part, Section 10:5-4 provides that

  “[a]ll persons shall have the opportunity to obtain employment [and] all the accommodations,

  advantages, facilities, and privileges of any place of public accommodation,” without facing

  discrimination because of, inter alia, “national origin.” N.J.S.A. § 10:5-4. Similarly, Section 10:1-

  2 provides that “[a]ll persons” within New Jersey’s jurisdiction “shall be entitled to the full and

  equal accommodations, advantages, facilities and privileges of any places of public

  accommodation.” N.J.S.A. § 10:1-2.

          Here, Plaintiff has failed to present a prima facie case of discrimination that would fall

  within the statute’s meaning. See N.J.S.A. § 10:5-12. Plaintiff has not provided authority to

  suggest that either Odabro Lounge or Walgreens qualifies as a public accommodation, public

  entity, or public program. See N.J.S.A. § 10:1-5. And, although it is possible that under certain

  circumstances, police departments may qualify as public accommodations, see Ptaszynski v.

  Uwaneme, 371 N.J. Super. 333, 347 (App. Div. 2004), Plaintiff has failed to suggest any evidence

  that the Orange Police Department or the responding officers discriminated against him “on

  account of” his Haitian country of origin, see Turner v. Wong, 363 N.J. Super. 186, 213 (App. Div.

  2003); (see D.E. 188).

                 f. Count Six: Invasion of Privacy and Defamation (Defendant Boyd)
          New Jersey recognizes four invasion of privacy torts: “(1) unreasonable intrusion upon

  seclusion; (2) appropriation of another’s name or likeness; (3) unreasonable publicity given to

  one’s private life; and (4) false light invasion of privacy.” Jevic v. Coca Cola Bottling, Co. of New

                                                   27
Case 2:18-cv-09324-SDW-ESK Document 209 Filed 08/31/21 Page 28 of 31 PageID: 5156




  York, Inc., Civ. No. 89-4431, 1990 WL 109851, at *8 (D.N.J. June 6, 1990) (citation omitted).

  Plaintiff only alleges false light invasion of privacy, basing his claim on the Odabro Incident.31

  (See Compl. 26-27.) To demonstrate false light invasion of privacy, Plaintiff must show (1) “that

  the false light” in which he was placed “would be highly offensive to a reasonable person” and (2)

  “that the defendant had knowledge of or acted in reckless disregard as to the falsity of the

  publicized matter and the false light in which [Plaintiff] would be placed.” Marino v. Westfield

  Bd. of Educ., Civ. No. 16-361, 2017 WL 216691, at *9 (D.N.J. Jan. 18, 2017) (internal citation

  omitted).

              To state a claim for defamation, a plaintiff must identify a false statement made by a

  defendant who acted “with actual knowledge of or reckless disregard” for that “fact’s truth or

  falsity” when communicating it to a third party. Williamson v. Newark Pub. Sch., Civ. No. 05-

  4008, 2008 WL 1944849, at *4 (D.N.J. May 1, 2008). Truth “is an absolute defense to a claim of

  defamation.” G.D. v. Kenny, 984 A.2d 921, 928 (N.J. Super. App. Div. 2009).

              Fatal to both claims, Plaintiff fails to identify any specific false statements that could either

  place Plaintiff in a false light or amount to defamation. Here, Plaintiff was not “defamed” when a

  grand jury considered (and ultimately dropped) the charges, because the charges were based on

  probable cause. 32           Further, Plaintiff fails to assert any plausible evidence of malice, or

  meaningfully respond to Defendants’ privilege arguments.                           See Loigman v. The Township

  Committee, etc., 185 N.J. 566, 582–83 (2006); (see D.E. 204 at 5–6.) Thus, summary judgment is

  granted for Defendants.




  31
     Here, an intrusion upon seclusion claim would fail because officers “performing their official duties are not
  trespassers.” Rowe v. Mazel Thirty, LLC, 34 A.3d 1248, 1255 (N.J. 2012).
  32
       For the same reason, Plaintiff’s state constitutional claims under Article I, Sections 8, 9, and 22 are denied.

                                                               28
Case 2:18-cv-09324-SDW-ESK Document 209 Filed 08/31/21 Page 29 of 31 PageID: 5157




                  g. Count IX: IIED (All Defendants)
             “[T]o establish a claim for intentional infliction of emotional distress, the plaintiff must

  establish intentional and outrageous conduct by the defendant, proximate cause,” Buckley v.

  Trenton Sav. Fund Soc., 544 A.2d 857, 863 (N.J. 1988), and distress “so severe that no reasonable

  person could be expected to endure it,” Mardini v. Viking Freight, Inc., 92 F. Supp. 2d 378, 384

  (D.N.J. 1999). A defendant’s conduct must be “so outrageous in character, and so extreme in

  degree, as to go beyond all possible bounds of decency, and to be regarded as atrocious, and utterly

  intolerable in a civilized community.” Buckley, 544 A.2d at 863 (quotation omitted). A plaintiff

  must also show “that they suffered from a specific ailment and sought treatment for it.” Phillips

  v. N.J. Transit, Civ. No. 19-13427, 2021 WL 1661087, at *12 (D.N.J. Apr. 28, 2021).

             The record does not reflect either the requisite intent or level of harm. Although Plaintiff

  asserts that he suffered loosened teeth and a cut lip during the Odabro Incident, the Odabro Officers

  did not contribute to those injuries. (2019 Dep. 156:14–17.) Further, because Plaintiff never

  sought treatment for any of the alleged injuries, (id. 161:3–8), he cannot present any evidence that

  could causally connect, for example, his dental complaints to Odabro Incident, (see id. 161:9–11).

  Thus, a reasonable juror could not find in favor of Plaintiff. 33 See Botts v. The New York Times

  Co., Civ. No. 03-1582, 2003 WL 23162315, at *9 (D.N.J. Aug. 29, 2003) (dismissing IIED claim

  where plaintiffs failed to allege that they had “sought medical treatment for their distress”).

                  h. Count XI: Negligent Supervision & Training (Defendants Orange & Banks)
             Both the tort for negligent supervision and that for negligent training apply to “acts

  committed outside the scope of employment.” Hoag v. Brown, 397 N.J. Super. 34, 54 (App. Div.




  33
       Plaintiff also fails to present expert testimony. See N.J.S.A. 59:9-2(d).

                                                               29
Case 2:18-cv-09324-SDW-ESK Document 209 Filed 08/31/21 Page 30 of 31 PageID: 5158




  2007) (citation omitted). Again, Plaintiff’s municipal claims are governed by Monell. See Laniado

  v. Cty. of Ocean, Civ. No. 18-1513, 2019 WL 3451705, at *6 (D.N.J. July 31, 2019).

              Establishing a Section 1983 failure to train claim is “difficult,” and requires demonstrating

  a defendant’s “failure to provide specific training,” a causal link between this failure and the

  plaintiff’s alleged injuries, and proof that the absence of that training reflected the defendant’s

  deliberate indifference as to “whether the alleged constitutional deprivations occurred.” Id. at *6

  (citations omitted); Doe v. Luzerne Cty., 660 F.3d 169, 180 (3d Cir. 2011) (listing the tort’s

  elements). A negligent supervision claim requires evidence “(1) that the employer knew or had

  reason to know” of the employee’s “particular unfitness, incompetence or dangerous attributes,”

  and “could reasonably have foreseen that such qualities created a risk of harm to other persons,”

  and (2) “that through the employer’s negligence, the employee’s ‘incompetence, unfitness, or

  dangerous characteristics proximately caused the injury.’” Simonson v. Formisano, Civ. No. 20-

  20480, 2021 WL 2221328, at *5 (D.N.J. June 1, 2021) (citation omitted).

              Here, the record contains no evidence (such as internal affairs documents, written policies,

  relevant sworn testimony, or expert report testimony) that could suggest negligent training or

  supervision. Further, even if the officers had misbehaved, there is no evidence that Defendant

  Orange could have foreseen that misbehavior. See Panarello v. City of Vineland, 160 F. Supp. 3d

  734, 741–43 (D.N.J. 2016); infra 13 n.20. Therefore, Defendants’ Motions are granted.

         V.        CONCLUSION

              For the reasons set forth above, the Order (D.E. 187) is AFFIRMED, and Defendants’

  Motions (D.E. 148, 156, 157, 174, 177) are GRANTED. 34 An appropriate order follows.

                                                                     ___/s/ Susan D. Wigenton_____
                                                                     SUSAN D. WIGENTON, U.S.D.J.


  34
       Thus, there is no need to discuss Plaintiff’s failures to meet the New Jersey’s Tort Claims Act (“TCA”) requirements.

                                                               30
Case 2:18-cv-09324-SDW-ESK Document 209 Filed 08/31/21 Page 31 of 31 PageID: 5159




  Orig:       Clerk
  cc:         Edward S. Kiel, U.S.M.J.
              Parties




                                         31
